Name: Council Regulation (EEC) No 2222/88 of 19 July 1988 fixing the prices applicable to cereals for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 197 / 18 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2222/ 88 of 19 July 1988 fixing the prices applicable to cereals for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Article 3 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty; Whereas , in many cases , surpluses can no longer be disposed &gt; of on normal terms either inside or outside the Community ; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community , the restrictive price policy should continue to be applied ; whereas this objective can be attained , taking into account the new intervention arrangements , by maintaining , for the 1988 / 89 marketing year , the intervention price for common wheat , barley , rye , maize and sorghum applied during the previous marketing year ; Whereas , as part of a quality policy , production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported ; whereas, accordingly , the special premium for common wheat and of rye , both of breadmaking quality should be left unaltered ; Whereas in 1986 / 87 the Council began a process of aligning the intervention price of durum wheat on that of common wheat ; whereas in view of, on the one hand , the present ratio between the prices of those cereals and , on the other , the imbalance recorded on the durum wheat market , it is advisable to pursue that process ; whereas , accordingly , the intervention price of durum wheat should be further reduced ; Whereas application of Article 68 of the Act of Accession of Spain and Portugal has meant that prices in Spain differ from the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , Spanish prices should be aligned with common prices each year at the start of the marketing year ; whereas , as a result of applying the criteria for this alignment , Spanish prices are fixed at the level set out below for other cereals than common wheat and maize ; whereas , taking into account the amendments that have been made since accession to the intervention mechanism, the Spanish intervention price for common wheat and maize shall be brought into line , from the beginning of the 1988 / 89 marketing year , with that applicable in the rest of the Community , HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , the prices applicable in the cereals sector shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal , ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 3 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . 26 . 7 . 88 Official Journal of the European Communities No L 197 / 19 ANNEX (ECU/tonne) (ECU/tonne) 179,44 250,30 179,44 228,00 COMMON WHEAT Intervention price {*) Common target price RYE Intervention price ( 2 ):  Community of Ten  Spain Common target price BARLEY Intervention price  Community of Ten  Spain Common target price 170,47 162,85 228,00 MAIZE Intervention price Common target price SORGHUM Intervention price  Community of Ten  Spain Common target price DURUM WHEAT Intervention price  Community of Ten  Spain Common target price 170,47 161,17 228,00 170,47 161,17 228,00 276,34 221.90 334.91 ( 1 ) The price shall be increased by 3 ,59 ECU/ tonne for common wheat of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC ) No 1570 / 77 . ( 2 ) The price shall be increased by 8 ,97 ECU/ tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC ) No 1570/ 77 .